Title: From Thomas Jefferson to Albert Gallatin, 9 February 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Feb. 9. 07.
                        
                        I thank you for the case in the Liman sea, which escaped my recollection, it was indeed a very
                            favorable one. I have adopted your other amendments, except as to the not building now; my own opinion being very strongly
                            against this for these reasons. 1. The 127. gunboats cannot not be built in 1. 2. or even 6. months. Com. Preble told me
                            he could build those he undertook in two months. they were but 4. & tho’ he was preparing during the winter, was engaged
                            in April & pressed to expedite them, they were not ready for sea till November. 2. after war commences they cannot be
                            built in N.Y. Boston, Norfolk or any seaport, because they would be destroyed by the enemy on the stocks. they could then
                            be built only in interior places inaccessible to ships & defended by the body of the country where the building would be
                            slow. 3. the 1st. operation of war by an enterprising enemy would be to sweep all our seaports, of their vessels at least.
                            4. the expence of their preservation would be all but nothing, because I have had the opinion of, I believe, every captain
                            of the Navy, that the largest of our gun boats can be drawn up, out of the water, & placed under a shed with great ease,
                            by preparing ways & capestans proper for it, and always ready to let her down again. such of them as are built in
                            suitable places may remain on the stocks unlaunched. 5. full the half of the whole number would be small, and not costing
                            more than ⅗ of the large ones. Affectionate salutations.
                    